Citation Nr: 0807677	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-44 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel




INTRODUCTION

The veteran served on active duty with the United States 
Marine Corps from January 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to an increased evaluation for a low back disability and 
denied entitlement to TDIU.  VA received a Notice of 
Disagreement (NOD) as to the denial of TDIU  in October 2004, 
and issued a Statement of the Case (SOC) in November 2004.  
The veteran perfected his appeal as to the TDIU matter with 
the filing of a VA Form 9, Appeal to Board of Veterans' 
Appeals, in November 2004.  A Supplemental SOC (SSOC) was 
issued in February 2005.

The Board notes that the veteran did not initiate an appeal 
with regard to the denial of an increased evaluation for his 
service connected low back disorder.  The veteran did not 
submit an NOD pertaining to this matter and as such, 
evaluation of disability due to this disorder is not 
currently an issue before the Board.  In a February 2008 
informal hearing presentation, however, the veteran's 
representative appears to initiate a claim for increased 
evaluation of the low back disability.  This matter is 
referred to the RO for appropriate action, to include 
consideration of any neurological manifestations of 
disability in the lower extremities.


FINDINGS OF FACT

1.  The veteran is service connected for a low back strain 
superimposed on transitional L5, currently evaluated as 40 
percent disabling.

2.  The veteran is not unable to obtain or retain 
substantially gainful employment due solely to his service 
connected disability.



CONCLUSION OF LAW

The criteria for entitlement to TDIU are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2007); 38 C.F.R. 
§§ 3.159, 3.321, 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The appellant must be informed as to 
what information and evidence VA will seek to provide and 
what information and evidence the claimant is expected to 
provide.  Additionally, proper notice must invite the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of a claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for any award of benefits will be assigned if the claim is 
granted.  Because no entitlement to additional benefits is 
found here, the question of notice regarding effective dates 
is moot..

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence, including the specific requirements for 
entitlement to TDIU.  Vazquez-Flores v. Peake, No. 05-0355, 
(U.S. Vet. App. January 30, 2008).  The appellant was also 
asked to submit evidence and/or information in his possession 
to the AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records from VA Medical Center (VAMC) Charleston.  
The veteran submitted a copy of a May 2002 Social Security 
Administration (SSA) decision, with a summary of the 
evidence, granting entitlement to benefits.  He also 
submitted a copy of a private evaluation by Dr. JMM dated in 
August 2006.  The appellant was afforded a VA medical 
examination on October 27, 2004.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  The SSA records clearly 
encompass a time period, from 1999 to 2001, prior to the 
period under consideration here, and they include discussion 
and description of the considered evidence sufficient for VA 
purposes.  Further, the veteran has not supplied releases to 
allow VA to obtain additional private medical records, if 
any, on his behalf.  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The veteran is not prejudiced by proceeding on the evidence 
of record.

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  

Even though a veteran does not meet the schedular criteria 
for consideration of unemployability under 38 C.F.R. 
§ 4.16(a), it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  
38 C.F.R. § 4.16(b).  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment. 
 See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

Here, the veteran is service connected solely for a low back 
strain with superimposed transitional L5, currently rated 40 
percent disabling.  While the veteran has contended that the 
low back disability is currently worse, and this claim has 
been referred to the RO, he has not disputed the assigned 
evaluation for the period since June 2004, which is under 
consideration here.  

The veteran does not meet the minimum schedular criteria for 
entitlement to TDIU.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension Service 
for extra-schedular consideration, but concludes that this 
case presents no unusual or exceptional circumstances that 
would justify a referral of the claim.  The SSA summary of 
the medical evidence relating to the low back disability (all 
of which concerns a time period not currently under appeal) 
indicates that the veteran's ongoing low back pain with 
radicular symptoms restricted him from performing any other 
than sedentary job duties.  One examiner stated that the 
veteran's medications would "'cloud' his senorium."  SSA 
concluded that it was the veteran's nonservice connected 
psychiatric disabilities, and not the back disability, that 
prevented him from working.

During an October 2003 VA examination conducted prior to the 
veteran's claim of TDIU, he reported constant daily pain that 
was worse with prolonged bending or lifting.  Nonsteroidal 
anti-inflammatory medications, muscle relaxers, and 
gabapentin were helpful in relieving pain.  The veteran 
stated he was not working due to depression.  Measured range 
of motion was 70 degrees flexion, 10 degrees extension, and 
15 degrees lateral bending, bilaterally.  The veteran stated 
that during exacerbations, the range of motion is severely 
reduced, perhaps by a third.  Strength at knees and ankles 
was very weak and resistance was nonpalpable.  It was noted 
that this finding was inconsistent with the veteran's 
observed normal walking gait and the veteran's ability to get 
on and off the examination table.  Straight leg testing while 
sitting and supine were inconsistent and suggested 
exaggeration of symptoms.  X-rays and MRI reports were 
described as "almost completely normal."

VA treatment records from December 2003 to September 2004 
show continued complaints of and treatment for low back pain.  
The described the pain as 9 out of 10 in February 2004, but 
records show a steady decrease in reported severity over 
time.  In March 2004, the pain was an 8; he described it as a 
constant, sharp pain with radiation.  He could walk up to 1/4 
mile a day.  Pain was a 7 in April, and was a 4 in July, 
though this represented a good day.  The veteran stated in 
July that he had experienced a 75 percent improvement in pain 
and overall function.  The examiner at that time speculated 
that there was a psychological component to the pain.  He 
walked a mile three times a week, and could drive and showed 
good concentration.  

During an October 2004 VA spine examination, the veteran 
reported that pain was 5 to 6 most days.  He continued to use 
pain medication regularly.  Pain was described as constant 
and stabbing, with radiation to both legs, left worse than 
right.  The veteran described problems with bowel movements, 
urination, and erectile dysfunction, but these were not 
related to the low back disorder.  When walking, he used a 
cane and a low back support; he walked 1/4 of a mile before 
needing to sit and rest.  He reported a history of falls due 
to left leg weakness.  The examiner noted that the veteran's 
gait was antalgic, broad based, and discoordinated.  Muscle 
tone was normal, and the veteran had no trouble getting on 
and off the examination table.  Some muscle spasm was noted 
in the lumbar and thoracic paraspinals, and the lumbar area 
was tender to palpation.  Forward flexion was to 30 degrees, 
extension was 0 degrees, right and left lateral bending were 
15 degrees and right and left rotation were 20 degrees.  The 
veteran stated that only one repetition was possible 
secondary to pain.  An MRI of record showed a disc bulge at 
L2-3 and L4-5.  There was potential nerve root impingement at 
L5.  The examiner stated that the veteran was impaired in his 
ability to do any heavy work and/or lifting.  The examiner 
repeated the veteran's statement that he had not worked since 
1999 due to back pain.

The veteran forwarded an August 2006 examination report from 
a private examiner, along with a waiver of AOJ consideration.  
Dr. JMM is a neurological surgeon.  The veteran stated his 
back had gotten progressively worse over the years.  Pain 
began in the back and radiated down both legs.  The examiner 
reported back pain with a straight leg raise to 90 degrees.  
There was no sensory, motor , or reflex abnormality noted.  
The doctor felt the veteran was a surgical candidate pending 
updated MRI results.  He did not describe the veteran's 
functional impairment.

While the evidence indicates that there was a worsening of 
symptoms and an increase in functional impairment between 
October 2003 and July 2004, the record continues to show that 
the veteran is precluded only from heavy, non-sedentary work.  
While the veteran's physical limitations do prevent some 
occupational activities, the objective findings (and the 
veteran's own descriptions of his functional ability to 
treating doctors), show he remains able to perform sedentary 
work.  There is no unusual or exceptional circumstance 
warranting referral to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a total disability evaluation based on 
individual unemployability is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


